In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-19-00277-CR
                                   ________________________


                             DALLAS JAMES MOORE, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE


                            On Appeal from the 320th District Court
                                     Potter County, Texas
              Trial Court No. 72,940-D-CR; Honorable David L. Gleason, Presiding


                                            August 27, 2019

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Pursuant to a plea bargain agreement, Appellant, Dallas James Moore, was

convicted of escape from custody1 and sentenced to forty years confinement. The trial

court’s certification of Appellant’s right of appeal reflects that Appellant’s case is a plea-


        1 TEX. PENAL CODE ANN. § 38.06(c) (West 2016).            Appellant pleaded “true” to two felony
enhancements, making the offense punishable by imprisonment for life or for a term of not more than ninety-
nine years or less than twenty-five years. Id. at § 12.42(d) (West 2019).
bargained case with no right of appeal and that Appellant waived the right of appeal. The

certification notwithstanding, Appellant filed a notice of appeal, pro se, challenging his

conviction.


       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.”    By letter dated August 2, 2019, this court notified Appellant of the

consequences of the trial court’s certification and invited him to file an amended

certification showing a right of appeal or demonstrate other grounds for continuing the

appeal by August 16. To date, Appellant has not filed an amended certification reflecting

a right of appeal or a response establishing good cause for continuing this appeal.


       Consequently, we have no alternative but to dismiss the appeal based on the

certification signed by the trial court. TEX. R. APP. P. 25.2(d).


       It is so ordered.


                                                  Per Curiam

Do not publish.




                                              2